LatimeR, Judge
(concurring in part and dissenting in part) :
I dissent from that portion of the majority opinion which holds that there is no requirement placing an official duty on members of the Marine Corps to report the fact of apprehension of a deserter. That Corps being an arm of the United States naval service, we should, if reasonably possible, interpret its regulations so as to be consistent with those of the parent organization.
The pertinent regulations of the United States Marine Corps are contained in the Marine Corps Manual, Volume I, Personnel and General Administration, which will be referred to hereinafter as the Manual. A perusal of the specific regulations relative to service record entries will establish that the Court’s opinion too narrowly restricts their fair import and meaning. I believe that in determining the necessity for making official entries, it is only necessary that we find the Marine Corps regulations fairly require the entry. Certainly, an interpretation should not be made which casts aside information necessary to proper personnel accounting and essential to good administration. My associates quote from paragraph 11217 (2) of the Marine Corps Manual and then say that provision applies only to entries prior to return. I disagree. That paragraph is entitled “Offenses and Punishments.” The first paragraph deals with punishment, acquittals, and the nature of the court trying the accused. All of that information is subsequent to return. The second paragraph reads:
*317“In cases of unauthorized absence, give date and hour from and to which the offense occurred or whether over leave or without leave. In cases of desertion, show known attending circumstances and rewards offered.”
The first sentence concerns unauthorized absence, and the reporting officer must show the date and hour, from and to which, the offense occurred. Certainly the hour of surrender or apprehension, that is, the time to which the offense extends, is not prior to the return to the military service. The same reason applies to desertion, and I find no good purpose served by grafting an imaginary limitation into the second sentence, particularly when there are other paragraphs which seem to suggest that all pertinent data be recorded.
Paragraph 15058 of the Manual sets out the information to be officially recorded when delivery of a Marine Corps absentee is made by the representatives of the United States Army or Air Force. That paragraph requires that the commanding officer or officer in charge, to whom the straggler or deserter is delivered, secure from the returning service a signed written report setting forth certain information for evidence before a court-martial, including the circumstances attending the arrest or surrender. Apprehension is an essential circumstance for that purpose (see United States v. Coates, 2 USCMA 625, 10 CMR 123), and I believe information which must be obtained from another service for possible prosecution should be included in the accused’s service record.
The next paragraph of the Manual (15059) which concerns us deals principally with those offenders who are guilty of absence without leave. That paragraph imposes a duty upon the reporting officer to state the circumstances of the return of the straggler in a report to the man’s original or home organization with an information copy to the Commandant of the Marine Corps. The wording of the paragraph is as follows:
“1. When a straggler from another organization surrenders, is delivered, or is apprehended within 30 days from the time of his original absence, the commanding officer to whom the individual surrenders, is delivered, or by whom he is apprehended will immediately inform by dispatch the commanding officer of the organization from which the straggler states he absented himself, giving the date and hour of original surrender, delivery, or apprehension, disposition being made of straggler including, if applicable, probable time and place of arrival and type of transportation furnished. The Commandant of the Marine Corps (Code: DK) will be made an information addressee. In the event such report is received by an officer not having custody of the service records of the absentee, it will be forwarded immediately to the organization that does have custody of the service records.”
Conceding that the information required by the foregoing paragraph is intended to cover those individuals who have been absent for less than thirty days and have not yet been officially charged as deserters, the line of distinction between desertion and absence without leave is indistinct. In many instances, a person absent more than thirty days has not become a deserter, and the same information is of equal importance to the service whether the period of absence is greater or lesser than the stated period. Is it not drawing an arbitrary distinction to say an entry showing apprehension is official if an absentee is picked up on the 29th day of his absence but is unofficial if the return is on the 31st day?
Passing now to the entries affecting a deserter, we turn to paragraph 15060 which provides for a dispatch report of deserters. It reads:
“1. When a deserter is returned to the Marine Corps, either by surrender, delivery, or apprehension, except when it has been officially reported that the deserter was apprehended by the Federal Bureau of Investigation, a report will immediately be sent to the Commandant of the Marine Corps (Code: DK) by dispatch by the Marine Corps activity first *318taking custody, giving the name and service number of the deserter, the date of his surrender, delivery, or apprehension, and place where deserter is being held or confined.
“2. The report is necessary in order that Headquarters, U. S. Marine Corps, may promptly advise the Federal Bureau of Investigation of the return of deserters whom it has requested the Bureau to apprehend.”
Here the accused was apprehended by the Federal Bureau of Investigation and so it was not necessary to send a dispatch; but had one been required, it would have been necessary to show the date and manner of return. At least that regulation places a duty on officials to distinguish between surrender and apprehension. But more to the point is the fact that paragraph 15061 requires a complete report regardless of the person or agency apprehending the absentee. It states:
“1. When a deserter or straggler surrenders or is delivered, or reports under orders to a Marine Corps activity, a written report, Form NAVMC 10044-PD, will be made immediately, and distribution made as indicated on the form except that in the case of a straggler who surrenders or is delivered at his place of duty no report is required. The written report will cover the following points:
“a. Hour and date of surrender or delivery. When delivery is made to a Marine Guard sent to take charge of a deserter, the place, hour, and date of delivery to the guard by the civil, or other authorities will be shown.
“b. Date and place of unauthorized absence as stated by the individual.
“c. In case of delivery, by whom delivery was made, whether claim is made for reward, amount, and whether claimant has signed voucher therefor. When claim is made for reward, voucher will be immediately prepared and forwarded in accordance with the provisions of Chapter 87.”
It seems to me that to limit subpara-graph (a) so as to exclude apprehension is far too narrow in scope. The effect of that construction would be that an entry showing the accused surrendered on a given date would be official while an entry that he was apprehended on the same date would be unofficial. While only surrender and delivery are mentioned, I would not exclude other methods of return as the particular manner of return affects both the accused and the Government.
Going one step further, I point out that a reading of the last two quoted subparagraphs of the Manual show that the method of terminating a deserter’s absence must be the subject of a special dispatch by the Marine Corps activity first taking custody, except in cases where apprehension was made by an agent of the Federal Bureau of Investigation. If that organization apprehends the accused, no special dispatch is forwarded as it will obtain the desired information from its own sources. However, regardless of the agency or the person taking the accused into custody, the official report required by paragraph 15061, to wit, NAVMC 10044-PD, must be submitted. If that report does not show apprehension by the Federal Bureau of Investigation, then the Commandant of the Marine Corps, other major commands, if involved, and the accused’s unit will not obtain information that that agency is involved and a duplication of effort might result. Where different administrative action is dependent upon the identity of the person or the agency taking an absentee into custody, the records should be specific enough to identify the individual or department involved. Moreover, the report must contain information which shows “by whom delivery was made, whether claim is made for reward, amount, and whether claimant has signed voucher therefor.” That seems to me to suggest that the report must contain sufficient information to show whether a reward is payable to and has been earned by the claimant.
The opinion of the Court states in substance that while information as to apprehension would be of incidental value in passing on the propriety of a *319claim for reward, the wording of the Manual is not sufficiently specific to place a duty on reporting officers to state the fact of apprehension and name the apprehending person or agency. That conclusion seems to be founded on reasoning which overlooks the basic considerations for the payment of a reward. The Government of the United States provides for a payment in cash for that purpose and two of the basic requirements for its payment are that the accused be apprehended and that the apprehender be qualified to receive payment. When apprehension is by the Federal Bureau of Investigation, no payment is involved, but otherwise vouchers must be prepared and the claim processed. If money is expended to return the accused to military control, it should be reported officially. Moreover, paragraph 15052 of the Manual specifically requires an entry in the service record showing whether a reward has been offered for apprehension and delivery of the deserter. A complementary entry to complete the record would show apprehension and payment and this should be of particular importance in view of the fact that the deserter is assessed the amount of the reward.
In an attempt to buttress the conclusion they reach, the majority seize upon a weak and doubtful canon of statutory construction. I am unpersuaded that the issuance of directives by Headquarters, United States Marine Corps, specifically mentioning the necessity of including remarks concerning apprehension, is a concession that its regulations did not previously require an entry on that subject. Too many factors influence the issuance of directives. It is to be noted that the board of review decision in this case was rendered on April 20, 1953. The communications were issued sometime thereafter. That decision casts doubts upon what I believe had been deemed a well understood obligation to record the method of return, and I would venture to suggest the directives were to make certain that which was rendered uncertain by that decision. Furthermore, their publication at that time would forestall any possibility of errors creeping in other cases while this ease was pending on appeal to this Court. From our holding, it would appear that the ounce of prevention boomeranged into a confession of weakness.
I have mentioned that the board of review decisions cast doubts upon what had been deemed a clear obligation. I am fortified in this conclusion by the fact that counsel for both parties conceded that our decision in the case of United States v. Coates, supra, was dis-positive of this issue. Their concession must have been based on a belief that the regulations and customs of the Marine Corps imposed on administrative officers the same duty as those imposed upon naval officers by naval regulations. I would not enforce a concession inadvertently made, but counsel for a particular service should be in a better position than the Court to know the administrative procedure used in personnel accounting. Perhaps the reason for the concession is highlighted by the difficulties encountered by the Court in laboriously drawing what I believe to be an indistinguishable difference between Navy and Marine Corps regulations.
In summation, I would conclude that there is a duty in all instances to note the fact of apprehension in prescribed Marine Corps records. If there is a duty to record that fact in those records, an entry in the service record is appropriate. I would, therefore, answer the question certified by The Judge Advocate General of the Navy in the affirmative and affirm the findings made by the trial court.